Third District Court of Appeal
                               State of Florida

                           Opinion filed April 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2220
                         Lower Tribunal No. 15-15674
                             ________________


                              Y.C., the Mother,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

      Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and SALTER and LOGUE, JJ.

      SALTER, J.
      Y.C., the mother of a child in proceedings for permanent custody (brought

by the father) and termination of guardianship (with Y.C.’s mother, the child’s

grandmother, as the permanent guardian), appeals a final judgment of conviction

and sentence for criminal contempt. Y.C. disrupted the hearing before the trial

court, was directed to leave the courtroom, and did not do so when directed.

      At the contempt hearing which followed, the trial court described a series of

behaviors that were the basis for the contempt hearing. When directed to show

cause why she should not be held in contempt, Y.C. did not do so. The court then

entered the order under review finding Y.C. guilty of direct criminal contempt

based on “the Court’s own observation of the Mother’s conduct in the presence of

the Court.” The trial court sentenced Y.C. to serve three days in a Miami-Dade

County jail, which she completed. This appeal from the adjudication of contempt

followed.

      Y.C. raises three points on appeal. First, she argues that the trial court did

not apply the correct standard in evaluating whether her behavior was an

intentional violation of a lawful court order which hindered the administration of

justice beyond a reasonable doubt. Smith v. State, 954 So. 2d 1191 (Fla. 3d DCA

2007). Second, she asserts that she was not given a meaningful opportunity to

show cause that her behavior was not contemptuous, or to present mitigating

evidence, in violation of Y.C.’s due process. Searcy v. State, 971 So. 2d 1008,



                                         2
1014 (Fla. 3d DCA 2008). Third, Y.C. argues that her conviction must be set aside

because the order fails to recite specific facts upon which the conviction was

based, relying upon Florida Rule of Criminal Procedure 3.830.

      In response, the state argues, and we agree, that orders of direct contempt

are reviewed for an abuse of discretion. Michaels v. Loftus, 139 So. 3d 324, 327

(Fla. 3d DCA 2014). Under Rule 3.830, and following our review of the record,

we find no merit in Y.C.’s first two points on appeal.

      Regarding Y.C.’s third point, however, that the order under review lacks the

required recital of those facts upon which it is based, the state commendably

concedes that a reversal and remand is required. Escoto v. State, 178 So. 3d 945,

946 (Fla. 3d DCA 2015). We agree.

      Reversed and remanded solely for the trial court to enter an amended

judgment setting forth the specific facts upon which the adjudication of contempt

was based.




                                         3